United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 24, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-60797
                           Summary Calendar



KRISCELDA SHADWELL,

                                     Plaintiff-Appellant,

versus

BRETT BOWLIN,

                                     Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 4:02-CV-432-LN
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kriscelda Shadwell has appealed the district court’s summary

judgment dismissal of a complaint alleging Bivens** claims

against U.S. Navy Lieutenant Brett Bowlin, a member of the Navy

Judge Advocate General’s Corps assigned as the legal advisor to

the commanding officer of Naval Air Station (NAS) Meridian, Ms.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                          No. 03-60797
                               -2-

     After Mrs. Shadwell’s husband, Ensign Peter Shadwell was

arrested for criminal child abuse, Mrs. Shadwell left the

family’s on-base quarters at NAS Meridian and took her children

to her parents’ home in Texas.   According to Mrs. Shadwell’s

complaint, during her absence, Lieutenant Bowlin searched the

Shadwell’s quarters in violation of the Fourth Amendment.   Our

review of the record shows that Lt. Bowlin entered the house

pursuant to the base commander’s order to inspect the quarters

and to inventory the Shadwell’s personal property consistent with

U.S. Navy housing regulations.   No Fourth Amendment violation

occurred.

     AFFIRMED.